DETAILED ACTION
This action is responsive to the communication of 1/10/2022.  Claims 1, 3-5, 7-9, 12-13 are pending and rejected.  Claims 2, 6, and 10-11 are cancelled. 

Priority
 	Applicant’s claim of priority to application 61/547,485 filed 10/14/2011 is acknowledged.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 5, 7-9, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is insufficient basis in the claims for the limitation: “the primary moveable sheave” (CL 5 L 27); “the secondary moveable sheave” (CL 5 L 27-28).  One may have a first foot and a second foot, but which is the primary foot?  

Any claim not particularly pointed out is rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:  
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  

 	Claim(s) 1 and 3-5 and 7-13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Unno ‘256 (US20080287256) in view of Oguri et al. (US20110160969) in further view of Tabata et al. (US20070197336) wherein Unno ‘256 teaches: 
(re: cl 1) A method of controlling a continuously variable transmission of a vehicle, the vehicle including an engine (#10) operative to drive the continuously variable transmission (#21), 
The continuously variable transmission including a primary clutch having a primary movable sheave and a secondary moveable sheave configured to mechanically adjust as a position of the primary moveable sheave adjusts to provide the continuously variable transmission with an infinite number of effective gear ratios based on the positions of the primary movable sheave and the secondary moveable sheave (the range of gear ratio values defined by a range of  values defined by a range of positions of the primary moveable sheave and a resulting mechanical adjustment of the secondary moveable sheave (¶110-“,the "MT mode" is a mode in which the transmission ratio of the transmission 20 is automatically or manually changed between a plurality of transmission ratios that are determined in advance. Within the MT mode, the mode in which the transmission ratio of the transmission 20 is changed by the rider operating an ith  ¶86-“primary sheave 23 and a secondary sheave 24”…, “The width of a belt groove of the primary sheave 23 around which the belt 25 is wound is changed by the motor 22. As a result, the transmission ratio of the transmission mechanism 21 can be continuously changed. More particularly, the transmission ratio of the transmission mechanism 21 can be steplessly changed.“ with 94-“the primary sheave 23 has a structure including a fixed sheave body, and a moveable sheave body having a position that can be relatively displaced with respect to the fixed sheave body “; ¶ 243-“The primary sheave 23 and the secondary sheave 24 are respectively provided with a movable sheave body 23a, 24a and a fixed sheave body 23b, 24b. The movable sheave body 23b has a structure that allows it to move in the axial direction of the input shaft 13 of the metal belt 260. In addition, the movable sheave body 24b has a structure that allows it to move in the axial direction of the output shaft 14 of the metal belt CVT 260. “), 
the method including: controlling, by transmission control logic (abstract; ¶113; ¶16-Electronic Continuously Variable Transmission) programmed on a controller (¶169 program control of MT ratios varying between high and low gear ratio from amongst the speeds in fig., 6),
gear ratio value defined by respective fixed gear ratio positions of the moveable sheaves (¶86-“The width of a belt groove of the primary sheave 23 around which the belt 25 is wound is ¶110-“the "MT mode" is a mode in which the transmission ratio of the transmission 20 is automatically or manually changed between a plurality of transmission ratios that are determined in advance. Within the MT mode, the mode in which the transmission ratio of the transmission 20 is changed by the rider operating an operation switch like the shift up switch 41 and the shift-down switch 42 is the "manual MT mode". In other words, in the "manual MT mode" the shift change is performed by the rider. Note that, the "MT mode" is sometimes called a simulated MT mode in order to distinguish it from that in a normal manual transmission in which the transmission ratio is changed physically between a plurality of gears” with 112-“ five almost fixed transmission ratios are set, namely, from the LOW side, a first speed, a second speed, a third speed, a fourth speed, a fifth speed.”);
the continuously variable transmission of the vehicle in a manual mode of operation, wherein in the manual mode of operation controller is programmed (¶169 mimicked fixed gear ratios programmed into controller for mimicking fixed discrete gears in CVT) ) with a plurality of indicated gear selections for the continuously variable transmission that are selectable by the transmission control logic based on shift requests initiated by an operator with (¶78-rider selecting shift up or down for controlling the  transmission)  with a shift request device (Fig. 6-different discrete ratios mapped onto the ECVT; ¶104; ¶108; ¶159; ¶113), 
the range of gear ratio values defined by a range of values defined by a range (¶110-“the "MT mode" is a mode in which the transmission ratio of the transmission 20 is automatically or manually changed between a plurality of transmission ratios that are determined in advance. Within the MT mode, the mode in which the transmission ratio of the transmission 20 is changed by the rider operating an operation switch like the shift up switch 41 and the shift-down switch of positions of the primary moveable sheave and a resulting mechanical adjustment of the secondary moveable sheave (¶86-“The width of a belt groove of the primary sheave 23 around which the belt 25 is wound is changed by the motor 22. As a result, the transmission ratio of the transmission mechanism 21 can be continuously changed.”), 
the programmed plurality of indicated gear selections having a plurality of fixed gear ratio selections ratio selections of the continuously variable transmission and to at least one variable gear ratio selection of the continuously variable transmission (¶11; ¶9);  
receiving a first shift request from the shift request device, identifying (¶113-manually shifts from first to second gear by operator selection at the shifter) a variable gear ratio selection from the at least one programmed variable gear ratio selection (¶9);
by operation of the controller, varying a gear ratio of the continuously variable transmission across the plurality of variable gear ratio values based on the selection of the programmed variable gear ratio selection (¶113); 
receiving a second shift request from the shift request device, identifying a fixed gear ratio selection from the plurality of programmed fixed gear ratio selections (¶114-manually shifts from fifth to fourth gear by operator selection at the shifter); and controlling operation of the controller, the continuously variable transmission to the respective single gear ratio value associated with the programmed fixed gear ratio selection in response to the receiving 
the programmed plurality of indicated gears in the manual mode of operation includes both a programmed plurality of fixed gear ratio selections of the continuously variable transmission and to at least one programmed variable gear ratio of the continuously variable transmission (¶113; ¶9 with Fig . 9/15 –continuous nonlinear rpm/velocity ratios ; Fig. 11,7,6-transitions between integral speeds)
each of the programmed plurality of fixed gear ratios is characterized by a respective single gear ratio value gear ratio value the at least one programmed variable gear ratio having a variable gear ratio range varying between a minimum gear ratio and a maximum gear ratio (Gear ratios fig 6 & 7; ¶114; ¶117) 
and the each of minimum gear ratio and the maximum gear ratio of the variable gear ratio range is a greater ratio value than each of the respective single gear ratio value of all of the plurality of fixed gear ratios (Gear ratios fig 6 & 7; ¶114; ¶117) while operating in the manual mode of operation (Unno et al. ‘256 teaches a Manual mode “MT” in which simulated manual fixed gears are operated with via the CVT. Unno et al. ‘256 graphical illustrates the CVT has more dynamic range than the individual steps -fig 6,15).  
Oguri et al. teaches what Unno ‘256 lacks of: 
the programmed  plurality of indicated gears in the manual mode of operation includes both a programmed plurality of fixed gear ratio selections  of the continuously variable transmission and to at least one programmed  variable gear ratio of the continuously variable transmission (¶99-103; Fig. 3 and Fig. 7A/7B/7C continuous operator selected “intermediate" gear ratios in 
each of the programmed plurality of fixed gear ratios is characterized by a respective single gear ratio value, the at least one programmed variable gear ratio having a variable gear ratio range varying between a minimum gear ratio and a maximum gear ratio ( ¶169 program control of MT ratios varying between high and low gear ratio  from amongst the speeds in fig., 6).
It would have been obvious at the time of the invention for Unno ‘256 to have a selection of ratios whilst in manual mode of both fixed and continuous ratios as Unno ‘256 does in automatic mode to accommodate flexibility of driver optimization of engine rpm yet a less driver taxing situation selection of having available a more traditional discrete ratios for driver greater familiarity with standard step ratios and reduction of driver selection error risk as suggested by Unno ‘256 and taught by Oguri et al..
Tabata et al. teaches what Unno ‘256 might lack:
(re: cl 1) each of the  plurality of fixed gear ratio selections is characterized by a respective single gear ratio value, the at least one programmed variable gear ratio selection is characterized by a plurality of variable gear ratio values  continuously varying  within  a range of gear ratio values varying between a minimum gear ratio value and a maximum gear ratio value (Fig. 13-1.54:1 ; ¶113; ¶36), and the each of the plurality of variable gear ratio values of the at least one programmed variable gear ratio selection is greater than each of the respective single gear ratio value of all of the programmed plurality of fixed gear ratio selections (Fig. 13-3.977:1 High vs Low with 3.977> 1.54; ¶113 ; ¶44) while operating in the manual mode of operation while operating in the manual mode of operation 
It would have been obvious at the time of the invention for Unno ‘256 to have a plurality of fixed gear ratios outside of the variable gear ratio range to avail oneself of the greater efficiencies of a planetary gear system over a variable gear system or more extreme gearing ratios available as taught by Tabata et al..

Unno '256 teaches:
(re: cl 3) wherein each of the plurality of fixed gear ratio selections corresponds to a different fixed gear ratio value (¶113; fig. 6);
(re: cl 4) wherein an output speed of the continuously variable transmission for any of the plurality of fixed gear ratio selections is greater than the output speed of the continuously variable transmission across the plurality of variable gear ratio values for a same engine speed (¶113; fig. 6; fig 3). 
(re: cl 5) A vehicle including: a chassis; 
a ground engaging mechanism programmed (¶169-transmission programmed to control transmission) to  to support the chassis (#1; ¶71; #3); 
an engine (#10) supported by the chassis; 
a continuously variable transmission driven by the engine (¶6), the continuously variable transmission including a first clutch having a first movable sheave (¶86 -“The width of a belt groove of the primary sheave 23 around which the belt 25 is wound is changed by the motor 22”  with  ¶241- “When the clutch 35 is engaged, driving force of the engine 10 is transmitted via the clutch 35 to the primary sheave 23.“) ,  a second clutch having a second movable sheave (¶87-“secondary sheave 24 is connected to the speed reduction mechanism 31 via the centrifugal clutch 30” with ¶88-“and a secondary sheave 24” with 87-“clutch 30 is engaged and disengaged in accordance with the rotation speed of the secondary sheave 24”),  , and a belt coupled to the first and second clutches, the first clutch being adjustable to modulate a gear ratio of the continuously variable transmission (¶86-“The width of a belt groove of the primary sheave 23 around which the belt 25 is wound is changed by the motor 22. As a result, the transmission ratio of the transmission mechanism 21 can be continuously changed.”); 
at least one controller and operable by an operator (¶78-rider selecting shift up or down for controlling the transmission) based on the positions of the primary movable sheave and the secondary moveable sheave (¶86-“The motor 22 is attached to the primary sheave 23. The width of a belt groove of the primary sheave 23 around which the belt 25 is wound is changed by the motor 22. As a result, the transmission ratio of the transmission mechanism 21 can be continuously changed.”), controller configured to control the gear ratio of the continuously variable transmission in a manual mode of operation (#55; ¶113; fig. 6; ¶179); 
and cvt programmed fixed individual gear ratio values corresponding to respective fixed position of the moveable sheaves (¶110-“the "MT mode" is a mode in which the transmission ratio of the transmission 20 is automatically or manually changed between a plurality of transmission ratios that are determined in advance. Within the MT mode, the mode in which the transmission ratio of the transmission 20 is changed by the rider operating an operation switch like the shift up switch 41 and the shift-down switch 42 is the "manual MT mode". In other words, in the "manual MT mode" the shift change is performed by the rider. Note that, the "MT mode" is   ¶86-“ The width of a belt groove of the primary sheave 23 around which the belt 25 is wound is changed by the motor 22. As a result, the transmission ratio of the transmission mechanism 21 can be continuously changed.”), the at least one variable gear ratio having a variable gear ratio continuously varying within a range of gear ratio values between varying between a minimum gear ratio and maximum gear ratio (Gear ratios fig 6 & 7; ¶114; ¶117) programmed into the controller, the range of gear ratio values defined by a range of  values defined by a range of positions of the primary moveable sheave and a resulting mechanical adjustment of the secondary moveable sheave (¶110-“,the "MT mode" is a mode in which the transmission ratio of the transmission 20 is automatically or manually changed between a plurality of transmission ratios that are determined in advance. Within the MT mode, the mode in which the transmission ratio of the transmission 20 is changed by the rider operating an operation switch like the shift up switch 41 and the shift-down switch 42 is the "manual MT mode". In other words, in the "manual MT mode" the shift change is performed by the rider. Note that, the "MT mode" is sometimes called a simulated MT mode in order to distinguish it from that in a normal manual transmission in which the transmission ratio is changed physically between a plurality of gears” with ¶86-The width of a belt groove of the primary sheave 23 around which the belt 25 is wound is changed by the motor 22. As a result, the transmission ratio of the transmission mechanism 21 can be continuously changed.”), 
and a shift request device in communication with the at least one controller, wherein in the manual mode of operation a plurality of indicated gear selections programmed into the controller (¶169 program control of MT ratios varying between high and 
the programmed plurality of indicated gears having a plurality of fixed gear ratios of the continuously variable transmission wherein in response to receiving a first shift request from the shift request device identifying a variable gear ratio selection from the at least one variable gear ratio selection, the at least one controller is programmed to vary a gear ratio of the continuously variable transmission across the plurality of variable gear ratio values, (¶113-manually shifts from first to second gear by operator selection at the shifter; fig. 6), 
and wherein, in response to receiving a second shift request from the shift request device identifying a (¶114-manually shifts from fifth to fourth gear by operator selection at the shifter; fig. 6) fixed gear ratio selection from the plurality of fixed gear ratio selections, the at least one controller is programmed to control the continuously variable transmission to the respective single gear ratio value associated with the fixed gear ratio selection (¶113; Fig. 6-different discrete ratios mapped onto the ECVT; ¶16-Electronic Continuously Variable Transmission). 
Unno ‘256 suggests: 
(re: cl 5) the plurality of indicated gears in the manual mode of operation includes both a plurality of fixed gear ratios of the continuously variable transmission and to at least one variable gear ratio of the continuously variable transmission (¶113; ¶9 with Fig . 9/15 –continuous nonlinear rpm/velocity ratios ; Fig. 11,7,6-transitions between integral speeds)
each of the fixed gear ratios is characterized by a respective single gear ratio value programmed into the controller (¶169-mimicked fixed ger ratios programmed into the cvt)
and  each of the minimum gear ratio and the maximum gear ratio of the variable gear ratio value programmed into the controller range is a greater ratio value than each of the respective single 
Oguri et al. teaches what Unno ‘256 lacks of: 
the plurality of indicated gear selections in the manual mode of operation includes both a plurality of fixed gear ratio selections of the continuously variable transmission and to at least one variable gear ratio selections of the continuously variable transmission 
(¶99-103; Fig. 3 and Fig. 7A/7B/7C continuous operator selected “intermediate" gear ratios in dotted lines between integral gears further delineated with decimal gear numbers such 2.3 and 2.7 representing ratios between 2 and 3 in Fig. 3). 
It would have been obvious at the time of the invention for Unno ‘256 to have a selection of ratios whilst in manual mode of both fixed and continuous ratios as Unno ‘256 does in automatic mode to accommodate flexibility of driver optimization of engine rpm yet a less driver taxing situation selection of having available a more traditional discrete ratios for driver greater familiarity with standard step ratios and reduction of driver selection error risk as suggested by Unno ‘256 and taught by Oguri et al..
Tabata et al. teaches what Unno ‘256 might lack of:
(re: cl 5) each of the plurality of fixed gear ratio selections is characterized by a respective single gear ratio value,  the at least one variable gear ratio selection is characterized by plurality of variable gear ratio values varying between a minimum gear ratio value and maximum gear ratio value (Fig. 13-1.54:1 ; ¶113; ¶36), and each of the plurality of variable gear ratio values of the at least one variable gear ratio selection is greater than each of the respective single gear ratio value 
It would have been obvious at the time of the invention for Unno ‘256 to have a plurality of fixed gear ratios outside of the variable gear ratio range to avail oneself of the greater efficiencies of a planetary gear system over a variable gear system or more extreme gearing ratios available as taught by Tabata et al..

Unno '256 teaches:
(re: cl 7) wherein each of the plurality of fixed gear ratio elections corresponds to a different fixed gear ratio value (¶113; fig. 6). 
(re: cl 8) wherein an output speed of the continuously variable transmission for any of the fixed gear ratio selections is greater than the output speed of the continuously variable transmission across the plurality of variable gear ratio value for a same engine speed (¶113; fig. 6). 
(re: cl 9) wherein the shift request device includes an upshift device for increasing the plurality of indicated gear selections and a downshift device for decreasing the plurality of indicated gear selections (¶114; #42; ¶159).
 

(re: cl 12) wherein at least one of the upshift device and the downshift device includes a paddle shifting member (¶220).   
	It would have been obvious at the time of the invention for Unno ‘256 to use a paddle as an up-down shift member as it provides an operator with the ability to shift without moving the hands away from the steering controls as taught by Oguri et al..

Unno ‘256 teaches:
(re: cl 13) The shifting device includes a separate first member element for upshifting and a second member for downshifting (#41 vs. #42 fig 2).  
Oguri et al. teaches what Unno ‘256 lacks of:
(re: cl 13) that the shifting members are part of a paddle (¶220).    
It would have been obvious at the time of the invention for Unno ‘256 to use a paddle as an up-down shift member as it provides an operator with the ability to shift without moving the hands away from the steering controls as taught by Oguri et al..

Response to Amendments/Arguments
	Applicant has introduced indefinite language with his amending “the primary moveable sheave” (CL 5 L 27); “the secondary moveable sheave” (CL 5 L 27-28).  
There is insufficient basis in the claims for the limitation: “the primary moveable sheave” (CL 5 L 27); “the secondary moveable sheave” (CL 5 L 27-28).  One may have a first foot and a second foot, but which is the primary foot?  

Applicant’s amendment was insufficient and arguments unpersuasive in overcoming prior art rejections.  
Unno ‘256 teaches the new limitations: The continuously variable transmission including a primary clutch having a primary movable sheave and a secondary moveable sheave configured to mechanically adjust as a position of the primary moveable sheave adjusts to provide the continuously variable transmission with an infinite number of effective gear ratios based on the positions of the primary movable sheave and the secondary moveable sheave (¶86-“primary sheave 23 and a secondary sheave 24”…, “The width of a belt groove of the primary sheave 23 around which the belt 25 is wound is changed by the motor 22. As a result, the transmission ratio of the transmission mechanism 21 can be continuously changed. More particularly, the transmission ratio of the transmission mechanism 21 can be steplessly changed. “ with ¶94-“the primary sheave 23 has a structure including a fixed sheave body, and a moveable sheave body having a position that can be relatively displaced with respect to the fixed sheave body “ ; ¶243-“The primary sheave 23 and the secondary sheave 24 are respectively provided with a movable sheave body 23a, 24a and a fixed sheave body 23b, 24b. The movable sheave body 23b has a structure that allows it to move in the axial direction of the input shaft 13 of the metal belt 260. In addition, the movable sheave body 24b has a structure that allows it to move in the axial direction of the output shaft 14 of the metal belt CVT 260. “); single gear ratio value defined by respective fixed gear ratio positions of the moveable sheaves (¶86-“The width of a belt groove of the primary sheave 23 around which the belt 25 is wound is changed by the motor 22. As a ¶110-“the "MT mode" is a mode in which the transmission ratio of the transmission 20 is automatically or manually changed between a plurality of transmission ratios that are determined in advance. Within the MT mode, the mode in which the transmission ratio of the transmission 20 is changed by the rider operating an operation switch like the shift up switch 41 and the shift-down switch 42 is the "manual MT mode". In other words, in the "manual MT mode" the shift change is performed by the rider. Note that, the "MT mode" is sometimes called a simulated MT mode in order to distinguish it from that in a normal manual transmission in which the transmission ratio is changed physically between a plurality of gears” with 112-“ five almost fixed transmission ratios are set, namely, from the LOW side, a first speed, a second speed, a third speed, a fourth speed, a fifth speed.”);  the range of gear ratio values defined by a range of  values defined by a range ( ¶110-“, the "MT mode" is a mode in which the transmission ratio of the transmission 20 is automatically or manually changed between a plurality of transmission ratios that are determined in advance. Within the MT mode, the mode in which the transmission ratio of the transmission 20 is changed by the rider operating an operation switch like the shift up switch 41 and the shift-down switch 42 is the "manual MT mode". In other words, in the "manual MT mode" the shift change is performed by the rider. Note that, the "MT mode" is sometimes called a simulated MT mode in order to distinguish it from that in a normal manual transmission in which the transmission ratio is changed physically between a plurality of gears”) of positions of the primary moveable sheave and a resulting mechanical adjustment of the secondary moveable sheave (¶86-“The width of a belt groove of the primary sheave 23 around which the belt 25 is wound is changed by the motor 22. As a result, the transmission ratio of the transmission mechanism 21 can be continuously changed.”);
and corresponding to respective fixed position of the moveable sheaves (¶110-“,the "MT mode" is a mode in which the transmission ratio of the transmission 20 is automatically or manually changed between a plurality of transmission ratios that are determined in advance. Within the MT mode, the mode in which the transmission ratio of the transmission 20 is changed by the rider operating an operation switch like the shift up switch 41 and the shift-down switch 42 is the "manual MT mode". In other words, in the "manual MT mode" the shift change is performed by the rider. Note that, the "MT mode" is sometimes called a simulated MT mode in order to distinguish it from that in a normal manual transmission in which the transmission ratio is changed physically between a plurality of gears” with ¶86-“The width of a belt groove of the primary sheave 23 around which the belt 25 is wound is changed by the motor 22. As a result, the transmission ratio of the transmission mechanism 21 can be continuously changed.”),  the range of gear ratio values defined by a range of  values defined by a range of positions of the primary moveable sheave and a resulting mechanical adjustment of the secondary moveable sheave (¶110-“,the "MT mode" is a mode in which the transmission ratio of the transmission 20 is automatically or manually changed between a plurality of transmission ratios that are determined in advance. Within the MT mode, the mode in which the transmission ratio of the transmission 20 is changed by the rider operating an operation switch like the shift up switch 41 and the shift-down switch 42 is the "manual MT mode". In other words, in the "manual MT mode" the shift change is performed by the rider. Note that, the "MT mode" is sometimes called a simulated MT mode in order to distinguish it from that in a normal manual transmission in which the transmission ratio is changed physically between a plurality of gears” with ¶86-“The width of a belt groove of the primary sheave 23 around which the belt 25 is  ),

Conclusion
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached on Mon,Tues,Fri.. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR  
/M.E.B/Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655